     8:21-cr-00368-JDA         Date Filed 06/29/21      Entry Number 1-1        Page 1 of 30




                                   STATEMENT OF FACTS

        Your affiant, Task Force Officer Robert K. Gebing, Jr., is a Deputy of the Anderson County
Sheriff assigned to the Joint Terrorism Task Force (JTTF) of the FBI. Currently, I am tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Task
Force Officer for the FBI, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal
laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
     8:21-cr-00368-JDA         Date Filed 06/29/21      Entry Number 1-1        Page 2 of 30




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       This affidavit describes facts relating to two individuals, George Amos Tenney III
(TENNEY) and Darrell Alan YOUNGERS (YOUNGERS) who entered and moved through the
U.S. Capitol Building together on January 6.

                                     Identification of TENNEY

        On or about February 9, 2021, I interviewed TENNEY at his home in Anderson, South
Carolina. During the interview, TENNEY admitted to entering the U.S. Capitol Building on
January 6, 2021 and said he was wearing a black jacket with white logo on the left side of the chest
that day. TENNEY further stated that the black jacket that he wore on January 6, 2021 when he
entered the U.S. Capitol was the same jacket that he was wearing during our interview. A
photograph of TENNEY that I took during my interview with him on February 9, 2021 is included
below and shows him wearing the black jacket.




       TENNEY said that he was only inside the Capitol Building for three or four minutes before
he and the people he was with realized that something bad was happening, prompting them to
leave. He indicated that he did not think he was doing anything wrong at the time, but, in hindsight,

                                                 2
     8:21-cr-00368-JDA        Date Filed 06/29/21       Entry Number 1-1       Page 3 of 30




wishes he had not gone inside the Capitol Building. TENNEY further stated that he did not engage
in any violence inside or cause property damage. Instead, he said, he told people to stop damaging
things and helped officers who had fallen to the ground to get back on their feet.

       TENNEY informed me that he is an administrator for a Facebook page called “The
PowerHouse Patriot,” together with another individual, Person-1. He said that he had attended the
January 6 “Save America” rally with Person-1. The PowerHouse Patriot features political articles
and videos of Person-1 typically commenting on politics. A video was posted on January 8, 2021
to The PowerHouse Patriot captioned “Headed Home.” The video features Person-1talking about
her observations and experiences at the U.S. Capitol.

       During his February 9 interview, TENNEY also mentioned two other names: “Darnell,”
(YOUNGERS’ first name is “Darrell”) and a person he identified as “Robbie” from Greenville,
S.C., whom he said had already been interviewed by the FBI. TENNEY admitted to having met
“Robbie” in the crowd at the January 6 rally, before he entered the Capitol.

        Based on further investigation, your affiant believes “Robbie” is William Robert Norwood
III, an individual residing in Boiling Springs, South Carolina (approximately 30 miles from
Greenville), who has been charged with multiple crimes relating to the January 6, 2021 Capitol
attack. See United States v. William Robert Norwood III, a/k/a Robbie Norwood, Case No. 21-cr-
233-EGS, Dkt. 8 (D.D.C. filed March 19, 2021). The FBI interviewed Norwood at its Greenville
Resident Agency on January 22, 2021. In a subsequent interview on February 26, 2021, Norwood
mentioned sharing a hotel room the night of January 6 with an individual named “George,” which
is TENNEY’s first name.

        Person-2, an individual who knows Norwood well, also spoke with the FBI and identified
the individual seen wearing the black jacket depicted in the image above (identified in this
investigation as TENNEY) as an individual who was friends with Person-1 (whom she identified
by her first name and as someone who hosts a talk show on social media). Person-2 further stated
that Person-2 had shared a hotel room with Person-1, the individual I have identified as TENNEY,
and others the night of January 6. According to Person-2, Person-1 had invited Person-2 and
Norwood to stay in the hotel room. Person-2 was shown a screen capture of a video from The
PowerHouse Patriot Facebook page and identified Person-1 in the video.

        While in the hotel room in the evening of January 6, Person-2 reported that Person-2
observed, took photos, and filmed video as Person-1 interviewed the males, including TENNEY,
about their activities at the U.S. Capitol. According to Person-2, all were wearing masks to conceal
their identities. When not participating in the filmed interview, the individuals removed their
masks.

        Person-2 provided agents with a photo from the interview depicting three males sitting on
a couch wearing masks. Person-2 identified Norwood as the man seated in the center, flanked by
two other males. When shown a photo from U.S. Capitol surveillance which included TENNEY,
Person-2 identified TENNEY as the person on the right, wearing the orange shirt. That photograph
is depicted below:



                                                 3
     8:21-cr-00368-JDA       Date Filed 06/29/21     Entry Number 1-1      Page 4 of 30




         When shown the following still image from Capitol security video capturing the Supreme
Court Chamber Stairs inside the U.S. Capitol Building on January 6, 2021 at 19:29:38 UTC
(2:29:38 p.m. EST), Person-2 agreed that the individual below was the male wearing the orange
shirt in the photograph above.




                                              4
     8:21-cr-00368-JDA         Date Filed 06/29/21       Entry Number 1-1        Page 5 of 30




                TENNEY’s Social Media Messages Described Plans for January 6

       I have reviewed messages sent by TENNEY on Facebook describing his plans to travel to
Washington, D.C. on January 6. For example, on December 12, 2020, TENNEY wrote to Person-
1, “What’s up in DC??? Rally?? Trump??? What’s going on? I wanna be involved!!” Person-1
responded, “Yes!...Come with me! As of right now I’m going alone!...I booked the room this
morning.” Person-1 then sent TENNEY a picture of the Hampton Inn Washington-Downtown-
Convention Center, located in Washington, D.C., showing check in on January 6 and check out on
January 7. The messages also reveal that Person-1 and TENNEY discussed plans to drive to
Washington, D.C., to arrive in time for the January 6 rally and splitting the cost of the hotel room.
Person-1 proposed that they interview people “for the page” while in Washington, D.C. TENNEY
later mentioned that he planned to drive with some people he knew “from Greenville” who had
booked a room at the same hotel.

       Even prior to the January 6 riot, TENNEY discussed “armed militia patriots” and stated
that “we” may siege the U.S. Capitol Building. On December 14, 2020, TENNEY wrote to Person-
1, “Where and how do I get involved or a part of one of these patriot revolution groups? Like
proud boys, or any of the other American Patriot militias??” Person-1 responded that Person-1
would “ask around.”

         On December 27, 2020, TENNEY wrote, “I heard over 500k armed militia patriots will be
in DC by the 4th. And will start early waiting for the rest of us on the 6th. They already predict
over [a] million people will be in DC the 6th.” The next day, he wrote, “We need to talk about the
trip to D.C…It’s starting to look like we may siege the capital building and congress if the electoral
votes don’t go right….we are forming plans for every scenario.” On December 29, TENNEY
wrote a message that included the following: “I’ve been watching these pod cast things from this
guy. He says Pence is a traitor and will betray the US on the 6th.”

        In a message on January 4, TENNEY described his plans to travel to Washington, D.C. He
indicated that he planned to leave South Carolina by midnight or 1:00 a.m. on January 6 and arrive
in Washington D.C. by 9:00 a.m. and that he would stay at the Hampton Inn. At 8:01:45 a.m. EST
on January 6, TENNEY sent a Facebook message stating, “Made it. Getting in hotel now.”

                              Cell Phone Location Data Regarding TENNEY

       During his February 9, 2021 interview, TENNEY also provided his cellular telephone
number, a phone number ending in 6603. TENNEY said that he had his cell phone with him on
January 6, 2021 and used it to take photographs while he was inside the U.S. Capitol. Records
from Verizon for the phone number ending in 6603 indicate that it was registered to “G. Tenney,”
with an address matching TENNEY’s home address.

       According to records obtained through a search warrant which was served on Verizon, on
January 6, 2021, in and around the time of the incident, the cellphone associated with the phone
number ending in 6603 was not identified as having utilized a cell site consistent with providing


                                                  5
     8:21-cr-00368-JDA        Date Filed 06/29/21       Entry Number 1-1       Page 6 of 30




service to a geographic area that includes the interior of the United States Capitol Building.
Verizon records do indicate, however, that the cell phone utilized a cell site consistent with
providing service to a geographic area that includes the Washington D.C. area on January 6, 2021.
TENNEY’s phone records are consistent with travel from South Carolina to Washington D.C.
before 8:42 a.m. on January 6. His phone records after approximately 4:07 a.m. on January 7 are
consistent with travel from Washington D.C. back to South Carolina, where TENNEY lives.

                                  Identification of YOUNGERS

       The FBI also received a tip from a witness, Person-3, who has taken leadership courses
with YOUNGERS. Person-3 most recently saw YOUNGERS in a Zoom course in 2021. Person-
3 reported that YOUNGERS had made comments on Facebook indicating he was inside the
Capitol on January 6.

        Records provided by Facebook indicate that the Facebook page associated with username
Darrell Youngers belongs to YOUNGERS. As of June 6, 2021, YOUNGERS’ public Facebook
page did not include information suggesting that he had entered the Capitol. His Facebook page
does include a video, posted on January 6, however, that appears to have been taken at the rally in
Washington D.C. where then-President Trump spoke. In the comments to the video, another
Facebook user asked YOUNGERS if he was there, and YOUNGERS replied that he was.

        On January 6, YOUNGERS sent a Facebook message to Person-1 (the individual with
whom TENNEY administers The PowerHouse Patriot Facebook page) stating “this is
darrell. George and I went into the Capitol, headed to the hotel now.”

         The FBI also obtained a screen recording of a Facebook live feed from YOUNGERS
(which is no longer visible on his public Facebook page). The screen recording, which is dated
January 7, captures a post by YOUNGERS one day prior (i.e., January 6). The screen recording
is a selfie video. In the selfie video, a man, who appears to be YOUNGERS, based on my review
of the other images and video described in this affidavit, stated that he had just left the “Capitol
Building” and returned to a hotel he was sharing with some friends he had met that day. He stated
that “protestors were inside the Capitol Building.” He said they were “not being violent,” but “had
forced their way in.” He said they were “not being aggressive with the cops,” but there had been
some “small skirmishes…little fights between the protestors and the security” but “no shootouts.”
Below are screenshots from the Facebook screen recording:




                                                 6
    8:21-cr-00368-JDA     Date Filed 06/29/21   Entry Number 1-1   Page 7 of 30




       Through a tip, the FBI also obtained a screenshot posted to YOUNGERS’ Facebook
account where an “area closed” sign is visible:




                                         7
     8:21-cr-00368-JDA      Date Filed 06/29/21    Entry Number 1-1     Page 8 of 30




       Person-3 also identified YOUNGERS in the following still frame from Capitol security
footage, whose caption indicates that it depicts the intersection of First Street, NW and
Constitution Avenue at 2:08:18 p.m. EST on January 6 (the timestamp on the image is in UTC
time). In addition, I have compared the photograph below to YOUNGERS’ driver’s license
photograph, and reasonably believe the individual in the photograph below is YOUNGERS.




                                            8
8:21-cr-00368-JDA    Date Filed 06/29/21   Entry Number 1-1   Page 9 of 30




 The full image from CCTV is below:




                                      9
    8:21-cr-00368-JDA         Date Filed 06/29/21      Entry Number 1-1        Page 10 of 30




        The FBI identified YOUNGERS’ cell phone number, which ends in 6895. Verizon records
confirm that this number is registered to YOUNGERS. According to records obtained through a
search warrant which was served on Verizon, on January 6, 2021, in and around the time of the
incident, the cellphone associated with YOUNGERS’ phone number (ending in 6895) was
identified as having utilized a cell site consistent with providing service to a geographic area that
includes the interior of the United States Capitol building.

       The FBI also obtained license plate reader data for a license plate for a vehicle registered
to YOUNGERS. The data shows the vehicle on Interstate 359, traveling northbound on January
2, 2021 at approximately 1:05:14 p.m. in Tuscaloosa, Alabama. Driving routes between Cleveland
Texas, where YOUNGERS resides, and Washington, D.C., pass through or near Tuscaloosa.

       In addition, the FBI lawfully obtained a photograph from a New York Times photographer
taken on January 6, which shows the individual I have identified as YOUNGERS in Washington,
D.C., at the intersection of 15th Street NW and Constitution Avenue NW. YOUNGERS is the
man on the right, holding a cell phone:




                                                 10
     8:21-cr-00368-JDA        Date Filed 06/29/21       Entry Number 1-1        Page 11 of 30




       As in other videos and photographs of YOUNGERS from January 6 (included further
below in this affidavit), he has a scarf or gaiter around his neck, and is wearing a hat with an Under
Armour logo, a navy or dark-colored jacket, and blue jeans.

             Footage of TENNEY and YOUNGERS Outside the Capitol on January 6

        On January 6, TENNEY and YOUNGERS entered and traveled through the Capitol
Building together. The following screenshots are taken from footage filmed outside the exterior
of the Capitol Building on January 6. TENNEY is recognizable chiefly by his black jacket and
hairline, and YOUNGERS by his beard, baseball cap with logo, navy or dark-colored jacket with
piping around the hood, and blue jeans.

                                                 11
8:21-cr-00368-JDA   Date Filed 06/29/21   Entry Number 1-1   Page 12 of 30




                                   12
8:21-cr-00368-JDA   Date Filed 06/29/21   Entry Number 1-1   Page 13 of 30




                                   13
    8:21-cr-00368-JDA         Date Filed 06/29/21      Entry Number 1-1        Page 14 of 30




                TENNEY and YOUNGERS Enter and Travel Through the Capitol

       TENNEY and YOUNGERS then entered the Capitol. Inside the Capitol, TENNEY is
again recognizable chiefly by his black jacket, distinctive hairline, and beard. YOUNGERS is
recognizable principally based on his distinctive jacket, with its piping and reference to the Marine
Corps, in which YOUNGERS served, the scarf he wears as a mask at times, his baseball cap, and
his beard. Both defendants are also recognizable in part based on their proximity to each other
outside and inside the Capitol building.

        In a video posted to social media, the individual holding the camera follows a line of
individuals to an entrance that appears to be the Senate Wing Door. Once inside, TENNEY and
YOUNGERS are visible immediately in front of the camera. On YOUNGERS’ jacket, the phrases
“MARINES” and “SEMPER FI” (the motto of the U.S. Marine Corps) are wholly or partially
visible. YOUNGERS served in the United States Marine Corps and the United States Marine
Corps Reserves. YOUNGERS high-fives another rioter as he walks in. Below is a screenshot,
with red arrows pointing to YOUNGERS (on the left) and TENNEY (on the right):




                                                 14
    8:21-cr-00368-JDA       Date Filed 06/29/21     Entry Number 1-1      Page 15 of 30




       This social media video is consistent with Capitol CCTV security footage that shows the
individuals I recognize as TENNEY and YOUNGERS inside through the Senate Wing Door at
approximately 2:19 PM EST, as depicted below. 1 A red arrow points to TENNEY, and
YOUNGERS is to the right of TENNEY and is wearing a baseball cap and a jacket with piping
around the collar.




1
 Many of the timestamps in the screenshots of the CCTV video footage from the U.S. Capitol
Police are in UTC time, five hours ahead of Eastern Standard Time.


                                             15
    8:21-cr-00368-JDA       Date Filed 06/29/21     Entry Number 1-1       Page 16 of 30




         Capitol CCTV footage also shows TENNEY holding a cellphone and appearing to take
video or photographs as he is walking through the Capitol Building, as seen in the image below.
YOUNGERS, again, is next to TENNEY; his baseball cap, beard, and jacket with piping are all
visible.




                                              16
    8:21-cr-00368-JDA      Date Filed 06/29/21    Entry Number 1-1      Page 17 of 30




       The images below (also from Capitol security footage) show the two men descending the
same staircase in the Capitol, with YOUNGERS going first and TENNEY following.




                                            17
    8:21-cr-00368-JDA       Date Filed 06/29/21    Entry Number 1-1    Page 18 of 30




After descending the stairs, TENNEY looks at the camera:




                    TENNEY and YOUNGERS Arrive in the East Rotunda

       After walking through the Capitol Rotunda, TENNEY entered the East Foyer at
approximately 2:24 p.m., with YOUNGERS following about 45 seconds later. In the East Foyer,


                                             18
    8:21-cr-00368-JDA        Date Filed 06/29/21      Entry Number 1-1        Page 19 of 30




TENNEY sought to help rioters enter the Capitol Building, confronting officers and Capitol
employees while doing so.

        By the time TENNEY and YOUNGERS entered the East Foyer, rioters had amassed
outside the doors to the East Foyer, also known as the East Rotunda Doors or the Columbus Doors.
Video footage captured TENNEY confronting federal officers as he sought to open the East
Rotunda Doors from the inside to allow rioters to enter, despite police efforts to keep the doors
shut and keep the rioters outside.

       TENNEY approached the closed East Rotunda Doors and tried to push open the doors by
shoving his body against them. YOUNGERS waited by the entrance to the Rotunda for a few
moments. As TENNEY succeeded in pushing one of the two doors open, J.G., an employee of the
House Sergeant at Arms, ran toward TENNEY, pushed him aside, and tried to close the door
TENNEY had opened. YOUNGERS ran toward TENNEY and J.G.

       TENNEY then ran to the door again and made physical contact with J.G., appearing to
grab him by the shoulder. Their faces close together, the two men (TENNEY and the officer) had
a heated conversation.

       According to J.G., TENNEY said, in substance, “you’re not gonna stop us,” and that there
were so many “of us” that J.G. could not stop them. J.G. identified himself in the Capitol Security
video but could not independently recall being shoved.

       Below are two images from Capitol Security video capturing the confrontation with J.G..




                                                19
    8:21-cr-00368-JDA       Date Filed 06/29/21     Entry Number 1-1      Page 20 of 30




       Below is an image of YOUNGERS in the area, identifiable principally by his jacket,
baseball cap, and beard. TENNEY is in the lower right-hand portion of the frame.




                                             20
    8:21-cr-00368-JDA       Date Filed 06/29/21     Entry Number 1-1       Page 21 of 30




        The employee of the House Sergeant at Arms, J.G., then left the area. Next, with one of
the doors still open, TENNEY reached outside. At that time, Capitol Police Officer B.A. was
outside the doors, and his arms locked with TENNEY’s as Officer B.A. came inside. TENNEY
put his hand on B.A.’s chest as the two separated. YOUNGERS appeared to put hands on Officer
B.A, and TENNEY swatted away Officer B.A.’s hand. Officer B.A turned toward TENNEY, and
TENNEY and YOUNGERS shuffled backward toward the Rotunda, as if retreating.

       Below are images from the confrontation:




                                              21
8:21-cr-00368-JDA   Date Filed 06/29/21   Entry Number 1-1   Page 22 of 30




                                   22
    8:21-cr-00368-JDA       Date Filed 06/29/21     Entry Number 1-1      Page 23 of 30




                                                                                      13

        In the Rotunda, TENNEY yelled, in substance, “Stand up, Patriots, stand up!” according
to a video posted by RMG News to YouTube. Officer B.A. then returned to defend the East

                                             23
    8:21-cr-00368-JDA      Date Filed 06/29/21     Entry Number 1-1       Page 24 of 30




Rotunda doors, and TENNEY followed him. As Officer B.A. tried to stop rioters from entering,
TENNEY walked up to Officer B.A. and yelled, in substance, “we are one of you! We are one of
you!”

       The footage posted by RMG News coincides with events captured on Capitol CCTV
footage, includes other shots of TENNEY and YOUNGERS. The screenshot below shows one of
TENNEY’s interactions with Officer B.A.:




       Below is another still of TENNEY next to the East Rotunda Doors:




                                             24
8:21-cr-00368-JDA    Date Filed 06/29/21    Entry Number 1-1     Page 25 of 30




  YOUNGERS is also visible in the RMG News video in the East Foyer:




                                      25
    8:21-cr-00368-JDA        Date Filed 06/29/21      Entry Number 1-1       Page 26 of 30




        As TENNEY returned to the East Rotunda Doors, rioters began to stream through, and
TENNEY can be heard yelling, in substance, “come on, Americans!” He stood next to the rioters
as they entered and patted at least one on the back. When a U.S. Capitol Police Officer entered,
however – identified as Officer J.G. – TENNEY pushed him to the side, as seen in the three images
below (two still shots from Capitol CCTV footage and one screenshot from RMG News’ video).
Officer J.G. identified himself from a still image captured from a video posted to social media by
RMG News, which corresponds to the incident as captured by Capitol CCTV video footage.




                                               26
8:21-cr-00368-JDA   Date Filed 06/29/21   Entry Number 1-1   Page 27 of 30




                                   27
8:21-cr-00368-JDA   Date Filed 06/29/21   Entry Number 1-1   Page 28 of 30




                                   28
    8:21-cr-00368-JDA         Date Filed 06/29/21      Entry Number 1-1        Page 29 of 30




        Meanwhile, YOUNGERS stood further back from the door and patted an entering rioter
on the back.

       TENNEY then walked up to the small group of police and rioters by the East Rotunda
doors. As police succeeded in closing the door to the rioters outside, TENNEY appeared to
verbally confront them. TENNEY and YOUNGERS then entered the Rotunda and moved away
from officers.

        TENNEY and YOUNGERS became “friends” on Facebook on January 9. On January 11,
TENNEY sent a Facebook message to another individual stating, “I have first hand knowledge of
last Wednesday at the Capitol.” On January 18, TENNEY exchanged Facebook messages with
Robbie Norwood, who wrote that there was a fire near the U.S. Capitol. Norwood commented,
“At first, all I saw was people running and smoke lol…I was like…OH SHIT!! HERE WE GO!”
TENNEY responded, “Yeah, THAT WOULD’VE BEEN AWESOME !!!”

        Based on the foregoing, your affiant submits that there is probable cause to believe that
TENNEY and YOUNGERS each violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a crime
to (1) knowingly enter or remain in any restricted building or grounds without lawful authority to
do so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions. For purposes of Section
1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted
area of a building or grounds where the President or other person protected by the Secret Service,

                                                29
    8:21-cr-00368-JDA         Date Filed 06/29/21      Entry Number 1-1         Page 30 of 30




including the Vice President, is or will be temporarily visiting; or any building or grounds so
restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that TENNEY and
YOUNGERS each violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which makes it a crime to
willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of
Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any
of the Capitol Buildings.

       Your affiant submits there is also probable cause to believe that TENNEY violated 18
U.S.C. §§ 1512(c)(2) and (2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.

        Your affiant submits there is also probable cause to believe that TENNEY violated 18
U.S.C. § 231(a)(3), which makes it unlawful to commit or attempt to commit any act to obstruct,
impede, or interfere with any fireman or law enforcement officer lawfully engaged in the lawful
performance of his official duties incident to and during the commission of a civil disorder which
in any way or degree obstructs, delays, or adversely affects commerce or the movement of any
article or commodity in commerce or the conduct or performance of any federally protected
function. For purposes of 18 U.S.C. § 231, a federally protected function means any function,
operation, or action carried out, under the laws of the United States, by any department, agency,
or instrumentality of the United States or by an officer or employee thereof. This includes the Joint
Session of Congress where the Senate and House count Electoral College votes.


                                                      Respectfully submitted,


                                                      _______________________________
                                                      Robert K Gebing
                                                      Task Force Officer- FBI JTTF
                                                                         Digitally signed by
                                                                         G. Michael Harvey
                                                                         Date: 2021.06.28
                                                                         11:16:41 -04'00'
                                                       ___________________________________
                                                       G. MICHAEL HARVEY
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 30
